Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/24/21.
 	However, after further consideration to election requirement is withdrawn by the examiner an all claims 1-20 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3-4,7,9-10, are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Rae (US 5,232,330).
Re claims 1,7, Rae teaches a tubing assembly for a work vehicle (generally 10,12), comprising: a tube (generally 90) comprising a first end and a second end, wherein the first end is configured to fluidly couple to a fluid source (not numbered, internal to tractor); and a fitting (generally 94,96, etc., unnumbered fitting figure 6, possibly 100 as well,  2,5,6 see figures) positioned at the second end of the tube, wherein the fitting comprises a first radially-expanded portion (generally 96’s, etc. see figures) configured to engage a first side of a plate (generally 48/78) that is configured to form part of a chassis of the work vehicle, a threaded portion (generally 94) configured to extend through an opening in the plate, and a second radially-expanded portion (generally 96’s, etc. see figures) 
Re claims 3,9, Rae teaches the second radially- expanded portion comprises a nut (generally 96) that is configured to be tightened about the threaded portion until the nut engages the second side of the plate to trap the plate.
Re claims 4,10, Rae teaches a hose (generally 98); and a threaded coupler (generally 92,96,100) configured to couple to the threaded portion of the fitting and to a respective first end of the hose, thereby fluidly coupling the hose to the tube.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,8,18, are rejected under 35 U.S.C. 103 as being unpatentable over Rae (US 5,232,330) in view of Ryan (US 6,224,593).
 	Re claims 2,8,18, Rae does not appear to discuss the means of attaching the fitting to the tube. Brazing is a well-known means of attachment in the art and manufacturing in general and is shown for example by Ryan (column 4, line 17). It would have been obvious to one of ordinary skill in the art prior to filing to have modified Rae to use brazing or other well-known means of attachment as an equivalent way of attaching the fitting to allow versatility in the means of construction to use available items or as desired for a given situational need.

Claims 5,11, are rejected under 35 U.S.C. 103 as being unpatentable over Rae (US 5,232,330) in view of Fukudome (US 8,246,286).
 	Re claims 5,11, Rae does not appear to discuss the mounting style of the further tube (generally 98, figure 2) although it seems apparent from the figures (figures 2,4-6) that it is an arm-mounted tube configured to couple .

 	Claims 6,12-17,19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rae (US 5,232,330).
 	Re claims 6,12,20, Rae teaches the plate (generally 48/78); a inner plate (generally 52) comprising an additional opening (generally 60); and a outer plate (generally 62, or part of 68, etc.), wherein a first portion of the tube extends along a inner side of the inner plate, a second portion of the 
 	The directions are not necessarily lateral or such as claimed, but the locating of the openings and running of lines along different surfaces and directions is a matter of preference to allow individual assembly to be easiest, or provide the best protection or most efficient run of connections, or for ease of assembly depending on the individual situational needs. The reference shows varied opposite side and bends and connections and it would have been obvious to one of ordinary skill in the art prior to filing to have modified Rae as claimed to meet the needs of the individual situation for the most protective, most efficient and/or best for assembly running of the tubing, hoses and the associated openings/sides.
 	Re claims 13,19, Rae teaches the plate, fittings and vehicle, but as in claim 12, the orientations are not necessarily as claimed, but the orientations of known features, locating of the plate, openings and running of lines along different surfaces and directions is a matter of preference to allow individual assembly to be easiest, or provide the best protection or 
 	Re claim 14, Rae teaches a work vehicle (generally 10,12), comprising: a chassis comprising a tower portion (generally 18); an arm (generally 28) configured to couple to an implement (generally 38); and a tubing assembly configured to provide a fluid from a fluid source (not numbered, internal to tractor) to an actuator to adjust a position of the arm, the implement, or both, the tubing assembly comprising: a tube (generally 90) comprising a first end and a second end, wherein the first end is configured to fluidly couple to the fluid source; and a fitting (generally 94,96, etc., unnumbered fitting figure 6, possibly 100 as well,  2,5,6 see figures) positioned at the second end of the tube, wherein the fitting is in engagement with a plate (generally 48/78) of the tower portion of the chassis to block movement of the tube relative to the plate of the tower portion of the chassis, and the fitting comprises a threaded portion 
 	The orientations such as the plate being rearwardly-facing are not necessarily as claimed, but the orientations of known features, locating of the plate, openings and running of lines along different surfaces and directions is a matter of preference to allow individual assembly to be easiest, or provide the best protection or most efficient run of connections, or for ease of assembly depending on the individual situational needs. The reference shows varied opposite sides and bends and connections and it would have been obvious to one of ordinary skill in the art prior to filing to have modified Rae as claimed to meet the needs of the individual situation for the most protective, most efficient and/or best for assembly running of the tubing, hoses and the associated openings/sides.
 	Re claims 15,16, Rae teaches a cab of the work vehicle, a fluid source and the tower portion and are understood to have standard features such as a motor, electrical system, etc., but does not mention them located as claimed. However, locating and orienting these and other well-known items is a matter of preference to allow individual assembly to be easiest, or making the best weight distribution, or to provide the best protection or most efficient run of connections, or for ease of assembly depending (etc.) 
 	Re claim 17, Rae as already modified teaches the fitting comprises a first radially-expanded portion (generally 96’s, etc. see figures) in engagement with a first side of the rearwardly-facing plate and a second radially-expanded portion (generally 96’s, etc. see figures) in engagement with a second side of the rearwardly-facing plate.

Conclusion
Note: Applicant states in his specification [0024] that the terms hose and tube are used interchangeably. Also applicant does not give a precise definition of what a chassis is considered to be or include. The claims and rejections have been treated accordingly as shown in this action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Bae (KR-20160054108-A) teaches (figures) an acute angled facing plate with tube/hose fittings (generally 130) for hoses/tubes (generally 1a,1b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,Th,F 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/Primary Examiner, Art Unit 3652